— Determination unanimously confirmed and petition dismissed. Memorandum: Having failed to raise the issue on his administrative appeal, petitioner cannot, in this article 78 proceeding, contend that the determination should be reversed because he was denied the right to call a witness (see, Matter of Samuels v Kelly, 143 AD2d 506, lv denied 73 NY2d 707). (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Morton, J.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.